              Case 1:20-cv-06990-LGS Document 1 Filed 08/28/20 Page 1 of 25




  MICHAEL FAILLACE & ASSOCIATES, P.C.
  60 East 42nd Street, Suite 4510
  New York, New York 10165
  Telephone: (212) 317-1200
  Facsimile: (212) 317-1620
  Attorneys for Plaintiffs

  UNITED STATES DISTRICT COURT
  EASTERN DISTRICT OF NEW YORK
  -------------------------------------------------------X
  MARCELLINO CHUMIL and JOSE
  CHUMIL, individually and on behalf of others
  similarly situated,
                                                                       COMPLAINT
                                     Plaintiffs,

                   -against-                                 COLLECTIVE ACTION UNDER
                                                                  29 U.S.C. § 216(b)
  TU CASA RESTAURANT (D/B/A TU
  CASA), WILLY ALBA SR. , WILLY ALBA                                      ECF Case
  JR. , MARITZA DOE , CARLOS DOE , and
  RODOLFO DOE ,

                                      Defendants.
  -------------------------------------------------------X

            Plaintiffs Marcellino Chumil and Jose Chumil, individually and on behalf of others

 similarly situated (collectively, “Plaintiffs”), by and through their attorneys, Michael Faillace &

 Associates, P.C., upon their knowledge and belief, and as against Tu Casa Restaurant (d/b/a Tu

 Casa), (“Defendant Corporation”), Willy Alba Sr., Willy Alba Jr., Maritza Doe, Carlos Doe, and

 Rodolfo Doe, (“Individual Defendants”), (collectively, “Defendants”), allege as follows:

                                           NATURE OF ACTION

       1.        Plaintiffs are former employees of Defendants Tu Casa Restaurant (d/b/a Tu Casa),

Willy Alba Sr., Willy Alba Jr., Maritza Doe, Carlos Doe, and Rodolfo Doe.

       2.        Defendants own, operate, or control a Latin restaurant, located at 30-10 Steinway St,

Astoria, NY 11103 under the name “Tu Casa”.
              Case 1:20-cv-06990-LGS Document 1 Filed 08/28/20 Page 2 of 25




        3.      Upon information and belief, individual Defendants Willy Alba Sr., Willy Alba Jr.,

Maritza Doe, Carlos Doe, and Rodolfo Doe, serve or served as owners, managers, principals, or

agents of Defendant Corporation and, through this corporate entity, operate or operated the

restaurant as a joint or unified enterprise.

        4.      Plaintiffs were employed as a delivery worker and food preparer, and a delivery

worker at the restaurant located at 30-10 Steinway St, Astoria, NY 11103.

        5.      Plaintiffs were ostensibly employed as delivery workers. However, they were

required to spend a considerable part of their work day performing non-tipped duties, including but

not limited to preparing salads, making salsa, refilling beverages, cleaning the salad section, stocking

deliveries, cleaning the kitchen, stocking and cleaning the refrigerator, and taking out the trash

(hereafter the “non-tipped duties”).

        6.      At all times relevant to this Complaint, Plaintiffs worked for Defendants in excess of

40 hours per week, without appropriate minimum wage, overtime, and spread of hours compensation

for the hours that they worked.

        7.      Rather, Defendants failed to maintain accurate recordkeeping of the hours worked

and failed to pay Plaintiffs appropriately for any hours worked, either at the straight rate of pay or

for any additional overtime premium.

        8.      Further, Defendants failed to pay Plaintiffs the required “spread of hours” pay for any

day in which they had to work over 10 hours a day.

        9.      Furthermore, Defendants repeatedly failed to pay Plaintiffs wages on a timely basis.

        10.     Defendants employed and accounted for Plaintiffs as delivery workers in their

payroll, but in actuality their duties required a significant amount of time spent performing the non-

tipped duties alleged above.



                                                   -2-
              Case 1:20-cv-06990-LGS Document 1 Filed 08/28/20 Page 3 of 25




        11.     Regardless, at all relevant times, Defendants paid Plaintiffs at a rate that was lower

than the required tip-credit rate.

        12.     However, under both the FLSA and NYLL, Defendants were not entitled to take a

tip credit because Plaintiffs’ non-tipped duties exceeded 20% of each workday, or 2 hours per day,

whichever is less in each day. 12 N.Y. C.R.R. §146.

        13.     Upon information and belief, Defendants employed the policy and practice of

disguising Plaintiffs’ actual duties in payroll records by designating them as delivery workers instead

of non-tipped employees. This allowed Defendants to avoid paying Plaintiffs at the minimum wage

rate and enabled them to pay them at the tip-credit rate (which they still failed to do).

        14.     Defendants’ conduct extended beyond Plaintiffs to all other similarly situated

employees.

        15.     At all times relevant to this Complaint, Defendants maintained a policy and practice

of requiring Plaintiffs and other employees to work in excess of forty (40) hours per week without

providing the minimum wage and overtime compensation required by federal and state law and

regulations.

        16.     Plaintiffs now bring this action on behalf of themselves, and other similarly situated

individuals, for unpaid minimum and overtime wages pursuant to the Fair Labor Standards Act of

1938, 29 U.S.C. § 201 et seq. (“FLSA”), and for violations of the N.Y. Labor Law §§ 190 et seq.

and 650 et seq. (the “NYLL”), and the “spread of hours” and overtime wage orders of the New York

Commissioner of Labor codified at N.Y. COMP. CODES R. & REGS. tit. 12, § 146-1.6 (herein the

“Spread of Hours Wage Order”), including applicable liquidated damages, interest, attorneys’ fees

and costs.




                                                   -3-
              Case 1:20-cv-06990-LGS Document 1 Filed 08/28/20 Page 4 of 25




        17.         Plaintiffs seek certification of this action as a collective action on behalf of

themselves, individually, and all other similarly situated employees and former employees of

Defendants pursuant to 29 U.S.C. § 216(b).

                                       JURISDICTION AND VENUE

        18.         This Court has subject matter jurisdiction under 28 U.S.C. § 1331 (federal question)

and the FLSA, and supplemental jurisdiction over Plaintiffs’ state law claims under 28 U.S.C. §

1367(a).

        19.         Venue is proper in this district under 28 U.S.C. § 1391(b) and (c) because all, or a

substantial portion of, the events or omissions giving rise to the claims occurred in this district,

Defendants maintain their corporate headquarters and offices within this district, and Defendants

operate a Latin restaurant located in this district. Further, Plaintiffs were employed by Defendants

in this district.

                                                      PARTIES

                                                       Plaintiffs

        20.         Plaintiff Marcellino Chumil (“Plaintiff Chumil” or “Mr. Chumil”) is an adult

individual residing in Queens County, New York.

        21.         Plaintiff Chumil was employed by Defendants at Tu Casa from approximately 2013

until on or about May 5, 2019.

        22.         Plaintiff Jose Chumil (“Plaintiff Jose” or “Mr. Jose”) is an adult individual residing

in Queens County, New York.

        23.         Plaintiff Jose was employed by Defendants at Tu Casa from approximately

December 1, 2016 until on or about July 28, 2019.

                                                  Defendants



                                                      -4-
             Case 1:20-cv-06990-LGS Document 1 Filed 08/28/20 Page 5 of 25




       24.     At all relevant times, Defendants owned, operated, or controlled a Latin restaurant,

located at 30-10 Steinway St, Astoria, NY 11103 under the name “Tu Casa”.

       25.     Upon information and belief, Tu Casa Restaurant (d/b/a Tu Casa) is a domestic

corporation organized and existing under the laws of the State of New York. Upon information and

belief, it maintains its principal place of business at 30-10 Steinway St, Astoria, N Y 11103.

       26.     Defendant Willy Alba Sr. is an individual engaging (or who was engaged) in business

in this judicial district during the relevant time period. Defendant Willy Alba Sr. is sued individually

in his capacity as owner, officer and/or agent of Defendant Corporation. Defendant Willy Alba Sr.

possesses operational control over Defendant Corporation, an ownership interest in Defendant

Corporation, and controls significant functions of Defendant Corporation. He determines the wages

and compensation of the employees of Defendants, including Plaintiffs, establishes the schedules of

the employees, maintains employee records, and has the authority to hire and fire employees.

       27.     Defendant Willy Alba Jr. is an individual engaging (or who was engaged) in business

in this judicial district during the relevant time period. Defendant Willy Alba Jr. is sued individually

in his capacity as owner, officer and/or agent of Defendant Corporation. Defendant Willy Alba Jr.

possesses operational control over Defendant Corporation, an ownership interest in Defendant

Corporation, and controls significant functions of Defendant Corporation. He determines the wages

and compensation of the employees of Defendants, including Plaintiffs, establishes the schedules of

the employees, maintains employee records, and has the authority to hire and fire employees.

       28.     Defendant Maritza Doe is an individual engaging (or who was engaged) in business

in this judicial district during the relevant time period. Defendant Maritza Doe is sued individually

in her capacity as owner, officer and/or agent of Defendant Corporation. Defendant Maritza Doe

possesses operational control over Defendant Corporation, an ownership interest in Defendant



                                                   -5-
             Case 1:20-cv-06990-LGS Document 1 Filed 08/28/20 Page 6 of 25




Corporation, and controls significant functions of Defendant Corporation. She determines the wages

and compensation of the employees of Defendants, including Plaintiffs, establishes the schedules of

the employees, maintains employee records, and has the authority to hire and fire employees.

       29.     Defendant Carlos Doe is an individual engaging (or who was engaged) in business in

this judicial district during the relevant time period. Defendant Carlos Doe is sued individually in

his capacity as a manager of Defendant Corporation. Defendant Carlos Doe possesses operational

control over Defendant Corporation and controls significant functions of Defendant Corporation. He

determines the wages and compensation of the employees of Defendants, including Plaintiffs,

establishes the schedules of the employees, maintains employee records, and has the authority to

hire and fire employees.

       30.     Defendant Rodolfo Doe is an individual engaging (or who was engaged) in business

in this judicial district during the relevant time period. Defendant Rodolfo Doe is sued individually

in his capacity as a manager of Defendant Corporation. Defendant Rodolfo Doe possesses

operational control over Defendant Corporation and controls significant functions of Defendant

Corporation. He determines the wages and compensation of the employees of Defendants, including

Plaintiffs, establishes the schedules of the employees, maintains employee records, and has the

authority to hire and fire employees.

                                   FACTUAL ALLEGATIONS

                               Defendants Constitute Joint Employers

       31.     Defendants operate a Latin restaurant located in Astoria, Queens.

       32.     Individual Defendants, Willy Alba Sr., Willy Alba Jr., Maritza Doe, Carlos Doe, and

Rodolfo Doe, possess operational control over Defendant Corporation, possess ownership interests

in Defendant Corporation, or control significant functions of Defendant Corporation.



                                                 -6-
             Case 1:20-cv-06990-LGS Document 1 Filed 08/28/20 Page 7 of 25




       33.       Defendants are associated and joint employers, act in the interest of each other with

respect to employees, pay employees by the same method, and share control over the employees.

       34.       Each Defendant possessed substantial control over Plaintiffs’ (and other similarly

situated employees’) working conditions, and over the policies and practices with respect to the

employment and compensation of Plaintiffs, and all similarly situated individuals, referred to herein.

       35.       Defendants jointly employed Plaintiffs (and all similarly situated employees) and are

Plaintiffs’ (and all similarly situated employees’) employers within the meaning of 29 U.S.C. 201 et

seq. and the NYLL.

       36.       In the alternative, Defendants constitute a single employer of Plaintiffs and/or

similarly situated individuals.

       37.       Upon information and belief, Individual Defendants Willy Alba Sr., Willy Alba Jr.,

and Maritza Doe operate Defendant Corporation as either an alter ego of themselves and/or failed

to operate Defendant Corporation as an entity legally separate and apart from themselves, by among

other things:

                a) failing to adhere to the corporate formalities necessary to operate Defendant

                   Corporation as a Corporation,

                b) defectively forming or maintaining the corporate entity of Defendant Corporation,

                   by, amongst other things, failing to hold annual meetings or maintaining

                   appropriate corporate records,

                c) transferring assets and debts freely as between all Defendants,

                d) operating Defendant Corporation for their own benefit as the sole or majority

                   shareholders,




                                                    -7-
                Case 1:20-cv-06990-LGS Document 1 Filed 08/28/20 Page 8 of 25




                 e) operating Defendant Corporation for their own benefit and maintaining control over

                    this corporation as a closed Corporation,

                 f) intermingling assets and debts of their own with Defendant Corporation,

                 g) diminishing and/or transferring assets of Defendant Corporation to avoid full

                    liability as necessary to protect their own interests, and

                 h) Other actions evincing a failure to adhere to the corporate form.

          38.     At all relevant times, Defendants were Plaintiffs’ employers within the meaning of

the FLSA and New York Labor Law. Defendants had the power to hire and fire Plaintiffs, controlled

the terms and conditions of employment, and determined the rate and method of any compensation

in exchange for Plaintiffs’ services.

          39.     In each year from 2014 to 2020, Defendants, both separately and jointly, had a gross

annual volume of sales of not less than $500,000 (exclusive of excise taxes at the retail level that are

separately stated).

          40.     In addition, upon information and belief, Defendants and/or their enterprise were

directly engaged in interstate commerce. As an example, numerous items that were used in the

restaurant on a daily basis are goods produced outside of the State of New York.

                                             Individual Plaintiffs

          41.     Plaintiffs are former employees of Defendants who were employed as a food preparer

and ostensibly as delivery workers. However, they spent over 20% of each shift performing the non-

tipped duties described above.

          42.     Plaintiffs seek to represent a class of similarly situated individuals under 29 U.S.C.

216(b).

                                        Plaintiff Marcellino Chumil



                                                     -8-
             Case 1:20-cv-06990-LGS Document 1 Filed 08/28/20 Page 9 of 25




       43.     Plaintiff Chumil was employed by Defendants from approximately 2013 until on or

about May 5, 2019.

       44.     Defendants employed Plaintiff Chumil as a food preparer and ostensibly as a delivery

worker.

       45.     However, Plaintiff Chumil was also required to spend a significant portion of his

work day performing the non-tipped duties described above.

       46.     Although Plaintiff Chumil ostensibly was employed as a delivery worker, he spent

over 20% of each day performing non-tipped work throughout his employment with Defendants.

       47.     Plaintiff Chumil regularly handled goods in interstate commerce, such as food and

other supplies produced outside the State of New York.

       48.     Plaintiff Chumil’s work duties required neither discretion nor independent judgment.

       49.     Throughout his employment with Defendants, Plaintiff Chumil regularly worked in

excess of 40 hours per week.

       50.     From approximately February 2014 until on or about May 5, 2019, Plaintiff Chumil

worked as a delivery worker from approximately 10:00 a.m. until on or about 10:00 p.m. to 10:30

p.m., Mondays through Thursdays and as a food preparer from approximately 10:00 a.m. until on or

about 10:00 p.m. to 10:30 p.m., Fridays through Sundays (typically 86 hours per week).

       51.     Throughout his employment, Defendants paid Plaintiff Chumil his wages in cash.

       52.     From approximately August 2014 until on or about May 5, 2019, Defendants paid

Plaintiff Chumil a fixed salary of $300 per week.

       53.     Plaintiff Chumil’s pay did not vary even when he was required to stay later or work

a longer day than his usual schedule.




                                                -9-
              Case 1:20-cv-06990-LGS Document 1 Filed 08/28/20 Page 10 of 25




        54.      For example, Defendants required Plaintiff Chumil to work one hour past his

scheduled departure time two days a week, and did not pay him for the additional time he worked.

        55.      Defendants never granted Plaintiff Chumil any breaks or meal periods of any kind.

        56.      Plaintiff Chumil was never notified by Defendants that his tips were being included

as an offset for wages.

        57.      Defendants did not account for these tips in any daily or weekly accounting of

Plaintiff Chumil’s wages.

        58.      Plaintiff Chumil was not required to keep track of his time, nor to his knowledge, did

the Defendants utilize any time tracking device such as punch cards, that accurately reflected his

actual hours worked.

        59.      Defendants took improper and illegal deductions from Plaintiff Chumil’s wages;

specifically, Defendants deducted $50.00 from Plaintiff Chumil's wages on two occasions to cover

the business's Seamless fees and an additional $50.00 whenever a fellow coworker had to cover

Plaintiff Chumil's shift.

        60.      No notification, either in the form of posted notices or other means, was ever given

to Plaintiff Chumil regarding overtime and wages under the FLSA and NYLL.

        61.      Defendants did not provide Plaintiff Chumil an accurate statement of wages, as

required by NYLL 195(3).

      62.        In fact, Defendants adjusted Plaintiff Chumil’s paystubs so that they reflected

inaccurate wages and hours worked.

      63.        Defendants did not give any notice to Plaintiff Chumil, in English and in Spanish

(Plaintiff Chumil’s primary language), of his rate of pay, employer’s regular pay day, and such other

information as required by NYLL §195(1).



                                                   - 10 -
             Case 1:20-cv-06990-LGS Document 1 Filed 08/28/20 Page 11 of 25




      64.       Defendants required Plaintiff Chumil to purchase “tools of the trade” with his own

funds—including a bicycle, a helmet, and new aprons on a weekly basis.

                                         Plaintiff Jose Chumil

       65.      Plaintiff Jose was employed by Defendants from approximately December 1, 2016

until on or about July 28, 2019.

       66.      Defendants ostensibly employed Plaintiff Jose as a delivery worker.

       67.      However, Plaintiff Jose was also required to spend a significant portion of his work

day performing the non-tipped duties described above.

       68.      Although Plaintiff Jose ostensibly was employed as a delivery worker, he spent over

20% of each day performing non-tipped work throughout his employment with Defendants.

       69.      Plaintiff Jose regularly handled goods in interstate commerce, such as food and other

supplies produced outside the State of New York.

       70.      Plaintiff Jose’s work duties required neither discretion nor independent judgment.

       71.      Throughout his employment with Defendants, Plaintiff Jose regularly worked in

excess of 40 hours per week.

       72.      From approximately December 12, 2016 until on or about July 28, 2019, Plaintiff

Jose worked from approximately 11:00 a.m. until on or about 11:00 p.m. to 11:30 p.m., Sundays

through Thursdays and from approximately 12:00 p.m. until on or about 12:00 a.m. to 12:30 am,

Fridays and Saturdays (typically 84 to 87.5 hours per week).

       73.      Throughout his employment, Defendants paid Plaintiff Jose his wages in cash.

       74.      From approximately December 1, 2016 until on or about April 30, 2019, Defendants

paid Plaintiff Jose a fixed salary of $300 per week.




                                                 - 11 -
              Case 1:20-cv-06990-LGS Document 1 Filed 08/28/20 Page 12 of 25




        75.      From approximately May 1, 2019 until on or about July 28, 2019, Defendants paid

Plaintiff Jose a fixed salary of $350 per week.

        76.      Plaintiff Jose’s pay did not vary even when he was required to stay later or work a

longer day than his usual schedule.

        77.      For example, Defendants required Plaintiff Jose to work an additional 30 minutes

past his scheduled departure time regularly, and did not pay him for the additional time he worked.

        78.      Defendants never granted Plaintiff Jose any breaks or meal periods of any kind.

        79.      Plaintiff Jose was never notified by Defendants that his tips were being included as

an offset for wages.

        80.      Defendants did not account for these tips in any daily or weekly accounting of

Plaintiff Jose’s wages.

        81.      Plaintiff Jose was not required to keep track of his time, nor to his knowledge, did

the Defendants utilize any time tracking device such as punch cards, that accurately reflected his

actual hours worked.

        82.      Defendants took improper and illegal deductions from Plaintiff Jose’s wages;

specifically, Defendants deducted $50.00 from Plaintiff Jose’s wages on two occasions to cover the

business's Seamless fees and an additional $50.00 whenever a fellow coworker had to cover Plaintiff

Jose's shift.

        83.      No notification, either in the form of posted notices or other means, was ever given

to Plaintiff Jose regarding overtime and wages under the FLSA and NYLL.

        84.      Defendants did not provide Plaintiff Jose an accurate statement of wages, as required

by NYLL 195(3).




                                                  - 12 -
             Case 1:20-cv-06990-LGS Document 1 Filed 08/28/20 Page 13 of 25




      85.       In fact, Defendants adjusted Plaintiff Jose’s paystubs so that they reflected inaccurate

wages and hours worked.

      86.       Defendants did not give any notice to Plaintiff Jose, in English and in Spanish

(Plaintiff Jose’s primary language), of his rate of pay, employer’s regular pay day, and such other

information as required by NYLL §195(1).

      87.       Defendants required Plaintiff Jose to purchase “tools of the trade” with his own

funds—including two electric bikes, a helmet, a delivery bag, batteries, and general bike

maintenance.

                                  Defendants’ General Employment Practices

      88.       At all times relevant to this Complaint, Defendants maintained a policy and practice

of requiring Plaintiffs (and all similarly situated employees) to work in excess of 40 hours a week

without paying them appropriate minimum wage, spread of hours pay, and overtime compensation

as required by federal and state laws.

      89.       Plaintiffs were victims of Defendants’ common policy and practices which violate

their rights under the FLSA and New York Labor Law by, inter alia, not paying them the wages

they were owed for the hours they worked.

      90.       Defendants’ pay practices resulted in Plaintiffs not receiving payment for all their

hours worked, and resulted in Plaintiffs’ effective rate of pay falling below the required minimum

wage rate.

      91.       Defendants habitually required Plaintiffs to work additional hours beyond their

regular shifts but did not provide them with any additional compensation.

      92.       Defendants required Plaintiffs and all other delivery workers to perform general non-

tipped tasks in addition to their primary duties as delivery workers.



                                                  - 13 -
            Case 1:20-cv-06990-LGS Document 1 Filed 08/28/20 Page 14 of 25




      93.      Plaintiffs and all similarly situated employees, ostensibly were employed as tipped

employees by Defendants, although their actual duties included a significant amount of time spent

performing the non-tipped duties outlined above.

      94.      Plaintiffs’ duties were not incidental to their occupation as tipped workers, but

instead constituted entirely unrelated general restaurant work with duties, including the non-tipped

duties described above.

      95.      Plaintiffs and all other tipped workers were paid at a rate that was lower than the

required lower tip-credit rate by Defendants.

      96.      However, under state law, Defendants were not entitled to a tip credit because the

tipped worker’s and Plaintiffs’ non-tipped duties exceeded 20% of each workday (or 2 hours a day,

whichever is less) (12 N.Y.C.R.R. § 146).

      97.      New York State regulations provide that an employee cannot be classified as a tipped

employee on any day in which he or she has been assigned to work in an occupation in which tips

are not customarily received. (12 N.Y.C.R.R. §§137-3.3 and 137-3.4). Similarly, under federal

regulation 29 C.F.R. §531.56(e), an employer may not take a tip credit for any employee time if that

time is devoted to a non-tipped occupation.

      98.      In violation of federal and state law as codified above, Defendants classified Plaintiffs

and other tipped workers as tipped employees, and paid them at a rate that was lower than the lower

tip-credit rate when they should have classified them as non-tipped employees and paid them at the

minimum wage rate.

      99.      Defendants failed to inform Plaintiffs who received tips that Defendants intended to

take a deduction against Plaintiffs’ earned wages for tip income, as required by the NYLL before

any deduction may be taken.



                                                  - 14 -
             Case 1:20-cv-06990-LGS Document 1 Filed 08/28/20 Page 15 of 25




      100.      Defendants failed to inform Plaintiffs who received tips, that their tips were being

credited towards the payment of the minimum wage.

      101.      Defendants failed to maintain a record of tips earned by Plaintiffs who worked as

delivery workers for the tips they received.

      102.      Defendants    willfully   disregarded     and   purposefully   evaded   recordkeeping

requirements of the FLSA and NYLL by failing to maintain accurate and complete timesheets and

payroll records.

      103.      Defendants paid Plaintiffs their wages in cash.

      104.      Defendants failed to post at the workplace, or otherwise provide to employees, the

required postings or notices to employees regarding the applicable wage and hour requirements of

the FLSA and NYLL.

      105.      Upon information and belief, these practices by Defendants were done willfully to

disguise the actual number of hours Plaintiffs (and similarly situated individuals) worked, and to

avoid paying Plaintiffs properly for their full hours worked.

      106.      Defendants engaged in their unlawful conduct pursuant to a corporate policy of

minimizing labor costs and denying employees compensation by knowingly violating the FLSA and

NYLL.

      107.      Defendants’ unlawful conduct was intentional, willful, in bad faith, and caused

significant damages to Plaintiffs and other similarly situated former workers.

      108.      Defendants failed to provide Plaintiffs and other employees with accurate wage

statements at the time of their payment of wages, containing: the dates of work covered by that

payment of wages; name of employee; name of employer; address and phone number of employer;

rate or rates of pay and basis thereof, whether paid by the hour, shift, day, week, salary, piece,



                                                 - 15 -
             Case 1:20-cv-06990-LGS Document 1 Filed 08/28/20 Page 16 of 25




commission, or other; gross wages; deductions; allowances, if any, claimed as part of the minimum

wage; net wages; the regular hourly rate or rates of pay; the overtime rate or rates of pay; the number

of regular hours worked; and the number of overtime hours worked, as required by NYLL §195(3).

      109.      Defendants failed to provide Plaintiffs and other employees, at the time of hiring and

on or before February 1 of each subsequent year, a statement in English and the employees’ primary

language, containing: the rate or rates of pay and basis thereof, whether paid by the hour, shift, day,

week, salary, piece, commission, or other; allowances, if any, claimed as part of the minimum wage,

including tip, meal, or lodging allowances; the regular pay day designated by the employer; the name

of the employer; any “doing business as” names used by the employer; the physical address of the

employer's main office or principal place of business, and a mailing address if different; and the

telephone number of the employer, as required by New York Labor Law §195(1).

                             FLSA COLLECTIVE ACTION CLAIMS

      110.      Plaintiffs bring their FLSA minimum wage, overtime compensation, and liquidated

damages claims as a collective action pursuant to FLSA Section 16(b), 29 U.S.C. § 216(b), on behalf

of all similarly situated persons (the “FLSA Class members”), i.e., persons who are or were

employed by Defendants or any of them, on or after the date that is three years before the filing of

the complaint in this case (the “FLSA Class Period”).

      111.      At all relevant times, Plaintiffs and other members of the FLSA Class were similarly

situated in that they had substantially similar job requirements and pay provisions, and have been

subject to Defendants’ common practices, policies, programs, procedures, protocols and plans

including willfully failing and refusing to pay them the required minimum wage, overtime pay at a

one and one-half their regular rates for work in excess of forty (40) hours per workweek under the

FLSA, and willfully failing to keep records under the FLSA.



                                                  - 16 -
             Case 1:20-cv-06990-LGS Document 1 Filed 08/28/20 Page 17 of 25




      112.      The claims of Plaintiffs stated herein are similar to those of the other employees.

                                    FIRST CAUSE OF ACTION

             VIOLATION OF THE MINIMUM WAGE PROVISIONS OF THE FLSA

      113.      Plaintiffs repeat and reallege all paragraphs above as though fully set forth herein.

      114.      At all times relevant to this action, Defendants were Plaintiffs’ employers within the

meaning of the Fair Labor Standards Act, 29 U.S.C. § 203(d). Defendants had the power to hire and

fire Plaintiffs (and the FLSA Class Members), controlled the terms and conditions of their

employment, and determined the rate and method of any compensation in exchange for their

employment.

      115.      At all times relevant to this action, Defendants were engaged in commerce or in an

industry or activity affecting commerce.

      116.      Defendants constitute an enterprise within the meaning of the Fair Labor Standards

Act, 29 U.S.C. § 203 (r-s).

       117.     Defendants failed to pay Plaintiffs (and the FLSA Class members) at the applicable

minimum hourly rate, in violation of 29 U.S.C. § 206(a).

      118.      Defendants’ failure to pay Plaintiffs (and the FLSA Class members) at the applicable

minimum hourly rate was willful within the meaning of 29 U.S.C. § 255(a).

      119.      Plaintiffs (and the FLSA Class members) were damaged in an amount to be

determined at trial.

                                   SECOND CAUSE OF ACTION

               VIOLATION OF THE OVERTIME PROVISIONS OF THE FLSA

      120.      Plaintiffs repeat and reallege all paragraphs above as though fully set forth herein.




                                                  - 17 -
             Case 1:20-cv-06990-LGS Document 1 Filed 08/28/20 Page 18 of 25




      121.      Defendants, in violation of 29 U.S.C. § 207(a)(1), failed to pay Plaintiffs (and the

FLSA Class members) overtime compensation at a rate of one and one-half times the regular rate of

pay for each hour worked in excess of forty hours in a work week.

      122.      Defendants’ failure to pay Plaintiffs (and the FLSA Class members), overtime

compensation was willful within the meaning of 29 U.S.C. § 255(a).

      123.      Plaintiffs (and the FLSA Class members) were damaged in an amount to be

determined at trial.

                                    THIRD CAUSE OF ACTION

                  VIOLATION OF THE NEW YORK MINIMUM WAGE ACT

      124.      Plaintiffs repeat and reallege all paragraphs above as though fully set forth herein.

      125.      At all times relevant to this action, Defendants were Plaintiffs’ employers within the

meaning of the N.Y. Lab. Law §§ 2 and 651. Defendants had the power to hire and fire Plaintiffs,

controlled the terms and conditions of their employment, and determined the rates and methods of

any compensation in exchange for their employment.

      126.      Defendants, in violation of NYLL § 652(1) and the supporting regulations of the New

York State Department of Labor, paid Plaintiffs less than the minimum wage.

      127.      Defendants’ failure to pay Plaintiffs the minimum wage was willful within the

meaning of N.Y. Lab. Law § 663.

      128.      Plaintiffs were damaged in an amount to be determined at trial.

                                   FOURTH CAUSE OF ACTION

                        VIOLATION OF THE OVERTIME PROVISIONS

                           OF THE NEW YORK STATE LABOR LAW

      129.      Plaintiffs repeat and reallege all paragraphs above as though fully set forth herein.



                                                  - 18 -
             Case 1:20-cv-06990-LGS Document 1 Filed 08/28/20 Page 19 of 25




      130.      Defendants, in violation of N.Y. Lab. Law § 190 et seq., and supporting regulations

of the New York State Department of Labor, failed to pay Plaintiffs overtime compensation at rates

of one and one-half times the regular rate of pay for each hour worked in excess of forty hours in a

work week.

      131.      Defendants’ failure to pay Plaintiffs overtime compensation was willful within the

meaning of N.Y. Lab. Law § 663.

      132.      Plaintiffs were damaged in an amount to be determined at trial.

                                    FIFTH CAUSE OF ACTION

                  VIOLATION OF THE SPREAD OF HOURS WAGE ORDER

                      OF THE NEW YORK COMMISSIONER OF LABOR

      133.      Plaintiffs repeat and reallege all paragraphs above as though fully set forth herein.

      134.      Defendants failed to pay Plaintiffs one additional hour’s pay at the basic minimum

wage rate before allowances for each day Plaintiffs’ spread of hours exceeded ten hours in violation

of NYLL §§ 650 et seq. and 12 N.Y.C.R.R. §§ 146-1.6.

      135.      Defendants’ failure to pay Plaintiffs an additional hour’s pay for each day Plaintiffs’

spread of hours exceeded ten hours was willful within the meaning of NYLL § 663.

      136.      Plaintiffs were damaged in an amount to be determined at trial.

                                    SIXTH CAUSE OF ACTION

                   VIOLATION OF THE NOTICE AND RECORDKEEPING

                     REQUIREMENTS OF THE NEW YORK LABOR LAW

      137.      Plaintiffs repeat and reallege all paragraphs above as though fully set forth herein.

      138.      Defendants failed to provide Plaintiffs with a written notice, in English and in Spanish

(Plaintiffs’ primary language), containing: the rate or rates of pay and basis thereof, whether paid by



                                                  - 19 -
             Case 1:20-cv-06990-LGS Document 1 Filed 08/28/20 Page 20 of 25




the hour, shift, day, week, salary, piece, commission, or other; allowances, if any, claimed as part of

the minimum wage, including tip, meal, or lodging allowances; the regular pay day designated by

the employer; the name of the employer; any “doing business as" names used by the employer; the

physical address of the employer's main office or principal place of business, and a mailing address

if different; and the telephone number of the employer, as required by NYLL §195(1).

      139.      Defendants are liable to each Plaintiff in the amount of $5,000, together with costs

and attorneys’ fees.

                                  SEVENTH CAUSE OF ACTION

                  VIOLATION OF THE WAGE STATEMENT PROVISIONS

                                OF THE NEW YORK LABOR LAW

      140.      Plaintiffs repeat and reallege all paragraphs above as though fully set forth herein.

      141.      With each payment of wages, Defendants failed to provide Plaintiffs with an accurate

statement listing each of the following: the dates of work covered by that payment of wages; name

of employee; name of employer; address and phone number of employer; rate or rates of pay and

basis thereof, whether paid by the hour, shift, day, week, salary, piece, commission, or other; gross

wages; deductions; allowances, if any, claimed as part of the minimum wage; net wages; the regular

hourly rate or rates of pay; the overtime rate or rates of pay; the number of regular hours worked;

and the number of overtime hours worked, as required by NYLL 195(3).

      142.      Defendants are liable to each Plaintiff in the amount of $5,000, together with costs

and attorneys’ fees.

                                   EIGHTH CAUSE OF ACTION

                              RECOVERY OF EQUIPMENT COSTS

      143.      Plaintiffs repeat and reallege all paragraphs above as though fully set forth herein.



                                                  - 20 -
             Case 1:20-cv-06990-LGS Document 1 Filed 08/28/20 Page 21 of 25




      144.       Defendants required Plaintiffs to pay, without reimbursement, the costs and expenses

for purchasing and maintaining equipment and “tools of the trade” required to perform their jobs,

further reducing their wages in violation of the FLSA and NYLL. 29 U.S.C. § 206(a); 29 C.F.R. §

531.35; N.Y. Lab. Law §§ 193 and 198-b.

      145.       Plaintiffs were damaged in an amount to be determined at trial.

                                        NINTH CAUSE OF ACTION

                  UNLAWFUL DEDUCTIONS FROM WAGES IN VIOLATION

                                 OF THE NEW YORK LABOR LAW

          146.   Plaintiffs repeat and reallege all paragraphs above as though set forth fully herein.

          147.   At all relevant times, Defendants were Plaintiffs’ employers within the meaning of

the N.Y. Lab. Law §§ 2 and 651.

          148.   Defendants made unlawful deductions from Plaintiffs’ wages; specifically,

Defendants deducted $50.00 from Plaintiffs' pay to cover Defendant’s Seamless fee on two

occasions and $50.00 every instance Plaintiffs had to find a coworker to take over their respective

shifts.

          149.   The deductions made from Plaintiffs’ wages were not authorized or required by law.

          150.   Through their knowing and intentional efforts to take unauthorized deductions from

Plaintiffs’ wages, Defendants willfully violated NYLL, Article 6, §§ 190 et seq., and supporting

New York State regulations.

                     Plaintiffs were damaged in an amount to be determined at trial.

                                     TENTH CAUSE OF ACTION

                    VIOLATION OF THE TIMELY PAYMENT PROVISIONS

                                 OF THE NEW YORK LABOR LAW



                                                   - 21 -
               Case 1:20-cv-06990-LGS Document 1 Filed 08/28/20 Page 22 of 25




        151.      Plaintiffs repeat and reallege all paragraphs above as though set forth fully herein.

        152.      Defendants did not pay Plaintiffs on a regular weekly basis, in violation of NYLL

§191.

        153.      Defendants are liable to each Plaintiff in an amount to be determined at trial.



                                         PRAYER FOR RELIEF

           WHEREFORE, Plaintiffs respectfully request that this Court enter judgment against

 Defendants by:

           (a)     Designating this action as a collective action and authorizing prompt issuance of

 notice pursuant to 29 U.S.C. § 216(b) to all putative class members apprising them of the pendency

 of this action, and permitting them to promptly file consents to be Plaintiffs in the FLSA claims in

 this action;

           (b)     Declaring that Defendants violated the minimum wage provisions of, and

 associated rules and regulations under, the FLSA as to Plaintiffs and the FLSA Class members;

           (c)     Declaring that Defendants violated the overtime wage provisions of, and associated

 rules and regulations under, the FLSA as to Plaintiffs and the FLSA Class members;

           (d)     Declaring that Defendants violated the recordkeeping requirements of, and

 associated rules and regulations under, the FLSA with respect to Plaintiffs’ and the FLSA Class

 members’ compensation, hours, wages, and any deductions or credits taken against wages;

           (e)     Declaring that Defendants’ violations of the provisions of the FLSA were willful

 as to Plaintiffs and the FLSA Class members;




                                                    - 22 -
          Case 1:20-cv-06990-LGS Document 1 Filed 08/28/20 Page 23 of 25




        (f)      Awarding Plaintiffs and the FLSA Class members damages for the amount of

unpaid minimum wage, overtime compensation, and damages for any improper deductions or

credits taken against wages under the FLSA as applicable;

        (g)      Awarding Plaintiffs and the FLSA Class members liquidated damages in an amount

equal to 100% of their damages for the amount of unpaid minimum wage and overtime

compensation, and damages for any improper deductions or credits taken against wages under the

FLSA as applicable pursuant to 29 U.S.C. § 216(b);

        (h)      Declaring that Defendants violated the minimum wage provisions of, and rules and

orders promulgated under, the NYLL as to Plaintiffs;

        (i)      Declaring that Defendants violated the overtime wage provisions of, and rules and

orders promulgated under, the NYLL as to Plaintiffs;

        (j)      Declaring that Defendants violated the spread-of-hours requirements of the NYLL

and supporting regulations as to Plaintiffs;

        (k)      Declaring that Defendants violated the timely payment provisions of the NYLL as

to Plaintiffs;

        (l)      Declaring that Defendants violated the notice and recordkeeping requirements of

the NYLL with respect to Plaintiffs’ compensation, hours, wages and any deductions or credits

taken against wages;

        (m)      Declaring that Defendants’ violations of the provisions of the NYLL and spread of

hours wage order were willful as to Plaintiffs;

        (n)      Awarding Plaintiffs damages for the amount of unpaid minimum wage and

overtime compensation, and for any improper deductions or credits taken against wages, as well

as awarding spread of hours pay under the NYLL as applicable



                                                  - 23 -
         Case 1:20-cv-06990-LGS Document 1 Filed 08/28/20 Page 24 of 25




       (o)     Awarding Plaintiffs damages for Defendants’ violation of the NYLL notice and

recordkeeping provisions, pursuant to NYLL §§198(1-b), 198(1-d);

       (p)     Awarding Plaintiffs liquidated damages in an amount equal to one hundred percent

(100%) of the total amount of minimum wage, overtime compensation, and spread of hours pay

shown to be owed pursuant to NYLL § 663 as applicable; and liquidated damages pursuant to

NYLL § 198(3);

       (q)     Awarding Plaintiffs and the FLSA Class members pre-judgment and post-judgment

interest as applicable;

       (r)      Awarding Plaintiffs and the FLSA Class members the expenses incurred in this

action, including costs and attorneys’ fees;

       (s)     Providing that if any amounts remain unpaid upon the expiration of ninety days

following issuance of judgment, or ninety days after expiration of the time to appeal and no appeal

is then pending, whichever is later, the total amount of judgment shall automatically increase by

fifteen percent, as required by NYLL § 198(4); and

       (t)     All such other and further relief as the Court deems just and proper.

                                         JURY DEMAND

        Plaintiffs demand a trial by jury on all issues triable by a jury.

Dated: New York, New York

       August 28, 2020

                                                         MICHAEL FAILLACE & ASSOCIATES, P.C.

                                               By:              /s/ Michael Faillace
                                                         Michael Faillace [MF-8436]
                                                         60 East 42nd Street, Suite 4510
                                                         New York, New York 10165
                                                         Telephone: (212) 317-1200
                                                         Facsimile: (212) 317-1620


                                                - 24 -
Case 1:20-cv-06990-LGS Document 1 Filed 08/28/20 Page 25 of 25




                                      Attorneys for Plaintiffs




                             - 25 -
